Citation Nr: 1527113	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran was afforded a Travel Board hearing in May 2014; a transcript of the testimony offered at this hearing has been associated with the electronic record. 

The Virtual VA paperless claims processing system contains the transcript from the May 2014 Travel Board hearing, and VA treatment records dated from January 2009 to January 2014.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for tinnitus.  He reported a history of noise exposure from firing weapons in service with inadequate hearing protection.  He indicated that he experienced ringing and buzzing in his ears in service following this noise exposure, which has progressively worsened and continues to the present day.  

The Veteran was afforded a VA examination in February 2011.  The examiner noted a history of military noise exposure from protected weapons/infantry with small foam plugs.  The examiner noted a history of occupational noise exposure from "unprotected construction" work for a few years.  The examiner noted a history of recreational noise exposure from "unprotected carpentry."  The examiner indicated that the Veteran was a "vague historian" who was unable to report a date or circumstance of onset.  The examiner noted that the Veteran did not report onset related to a military event.  The examiner found that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure in the military.  She explained that the Veteran's induction and separation audiograms indicated normal hearing bilaterally, and the service treatment records were silent for hearing loss and tinnitus complaints.  The examiner explained that the Institute of Medicine concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  She further noted that the Veteran had a history of occupational and recreational noise exposure.

The Veteran has contended that this examination was inadequate because it solely consisted of a hearing test and only lasted 15 minutes.  The Veteran contended that the examiner rendered her opinion without any verbal discussion with the Veteran regarding his hearing loss or tinnitus disabilities.  Although it appears that the examiner and the Veteran did have some discussion during the examination, the Board notes that the examiner incorrectly reported certain evidence.  Specifically, the examiner noted a history of recreational noise exposure from "unprotected carpentry" work.  However, in a VA audiology consultation dated in October 2009, the Veteran reported that when he worked as a carpenter for 20 years post-service, he used hearing protection.  Furthermore, the examiner indicated that the Veteran was unable to report a date or circumstance of onset of his tinnitus, and he did not report onset related to a military event.  However, the Veteran has consistently reported that he first experienced ringing and buzzing in his ears in service following acoustic trauma from firing weapons with inadequate hearing protection.

In light of the foregoing and under the duty to assist, the Board finds that the Veteran should be afforded another audiological examination to determine the nature and etiology of his tinnitus.

Additionally, the Veteran reported that he was originally treated by the VA clinic in Worcester, Massachusetts from June 1970 to August 1973.  He reported that he discussed the ringing and buzzing sounds in his ears and the doctor told him that men in artillery often had this problem.  The Veteran submitted a VA Form 21-4142 requesting that the RO obtain these records.  In December 2012, the RO requested the identified records.  In April 2013, the Boston VA Medical Center indicated that there were no medical records on file for the Veteran, to include any records from the Worcester VA Clinic.  In July 2013, the Veteran reported that through his own research, he discovered that the treatment records from the Worcester Clinic were not in the Boston office because they were forwarded to either Pittsfield, Massachusetts or Northhampton, Massachusetts.  A handwritten notation on the Veteran's statement noted that a requested would be sent to Northhampton.  A notation also indicated that Pittsfield was NARA/storage.  In July 2013, the RO requested the identified records.  The RO noted that the records were not located in Boston, but the Veteran believed the records were located at Northampton or Pittsfield.  There is no response to this request located in the file, and it does not appear as if the RO sent a follow-up request.  

Accordingly, the AOJ should again attempt to obtain the records pertaining to treatment for hearing loss and tinnitus from the Worcester VA Clinic from June 1970 to August 1973.  The AOJ should specifically request these records from the Northhampton and Pittsfield locations, as identified by the Veteran in his July 2013 statement.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include contacting the Northhampton and Pittsfield Massachusetts locations to obtain the treatment records from the Worcester VA Clinic from June 1970 to August 1973 identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing the above development, schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should note that it has been reviewed.

The examiner should provide an opinion, with supporting clinical rationale, as to whether the Veteran's current tinnitus disability is at least as likely as not (i.e., a 50 percent or greater probability) caused by or otherwise related to his active duty service, to include his claimed in-service noise exposure to artillery fire.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3. After completing the above development, and any other action deemed necessary, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  This matter should then be returned to the Board for appropriate appellate review, if otherwise in order. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


